IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,846-01


                          EX PARTE FRANK ROBINSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 18-50042A-422-F IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault, threaten with a deadly weapon, and was

sentenced to sixty five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Robinson v. State, No. 05-20-00247-CR (Tex. App.—Dallas May 13, 2021) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant, among other things, contends that trial counsel was ineffective because trial

counsel failed to object to statements from a witness who did not testify, failed to obtain expert

witness testimony, and failed to file a motion to suppress. Applicant has alleged facts that, if true,

might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record
should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 22, 2022
Do not publish